Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered March 26, 1986, convicting her of rape in the first degree (two counts), sodomy in the first degree (two counts), and endangering the welfare of a child, upon a jury verdict, and imposing a sentence of indeterminate terms of 5 to 15 years’ imprisonment on each of the rape counts to run concurrently with each other, 5 to 15 years’ imprisonment on each of the sodomy counts to run concurrently with each other, and a definite term of one year’s imprisonment on the endangering the welfare of a child count to run concurrently with all other sentences imposed, and directing further that the terms of imprisonment imposed on the sodomy counts were to run consecutively to the terms of imprisonment imposed on the rape counts.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by deleting the provision providing that the terms of imprisonment imposed on the sodomy counts are to run consecutively to the terms of imprisonment imposed on the rape counts, and substituting therefor a provision that said terms of imprisonment shall run concurrently to each other; as so modified, the judgment is affirmed.
The defendant’s argument that the jury’s verdict was against the weight of credible evidence is without merit.
*781Under the circumstances of this case, the sentence imposed was excessive to the extent indicated. Thompson, J. P., Lawrence, Balletta and Rosenblatt, JJ., concur.